In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2552 
TARSEM SINGH, 
                                                            Petitioner, 

                                  v. 

ERIC H. HOLDER JR., Attorney General of  
the United States, 
                                                           Respondent. 
                     ____________________ 

                Petition for Review of an Order of the  
                   Board of Immigration Appeals. 
                         No. A074–967–132 
                     ____________________ 

    ARGUED FEBRUARY 19, 2014 — DECIDED APRIL 16, 2014 
                ____________________ 

    Before BAUER, FLAUM, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. The tidy caption for this petition 
for review belies the mystery of petitioner Singh’s true iden‐
tity. We are not confident of his full name or birthdate, for he 
possesses  abundant,  purportedly  official  documentation  for 
several  identities.  Perhaps  Mycroft  Holmes,  who  solved 
complex  international  mysteries  without  ever  leaving  his 
armchair,  would  have  been  able  to  ferret  out  Singh’s  true 
2                                                           No. 13‐2552 

identity over a cup of Earl Grey tea. Unfortunately, the facts 
in  this  case  leave  us  unable  to  distinguish  the  impossible 
from the merely improbable, so Singh’s true identity remains 
a mystery. 
    Our inability to ascertain Singh’s identity dooms his peti‐
tion for review of an order finding him removable from the 
United  States.  Singh  claims  that  the  Board  of  Immigration 
Appeals erred in concluding that he received constitutional‐
ly  adequate  notice  of  his  immigration  proceedings  during 
his  detention  by  Immigration  and  Naturalization  Services 
officers in 1997.1 He also argues that the Board erred in find‐
ing that he could not establish inspection and admission into 
the United States. See 8 U.S.C. § 1255(a). Singh’s due process 
claims  hinge  on  establishing  that  he  really  is  Tarsem  Singh 
and was just fifteen years old when he was detained by the 
INS in 1997, which he is unable to do. Singh also cannot es‐
tablish  by  clear  and  convincing  evidence  that  he  was  in‐
spected  and  admitted  into  the  United  States  when  he  en‐
tered this country. We therefore deny his petition for review. 
I.  Factual and Procedural Background 
    The petitioner says he is Tarsem Singh, born on June 13, 
1982. He also claims that he entered the United States in May 
1995. The abundant documents he has provided to immigra‐
tion  authorities,  however,  tell  a  more  complicated  story.  In 
these  documents,  we  see  that  Mr.  Singh  uses  two  names: 
Tarsem  Singh  and  Simranjit  Singh.  He  has  provided  to  im‐

                                                 
1 The INS ceased to exist in 2003 when most of its functions were trans‐

ferred to the newly‐created Department of Homeland Security. Since the 
focus of this petition is on events under INS jurisdiction, we use that ref‐
erence for simplicity’s sake. 
No. 13‐2552                                                           3 

migration  authorities  at  least  three  different  birth  certificate 
translations  (two  for  Tarsem  Singh  and  one  for  Simranjit 
Singh).  These  translations  list  birthdates  that  differ  by  as 
much as four years. (Singh seems never to have provided an 
original birth certificate to U.S. immigration authorities.) He 
also  possesses  a  photocopy  of  a  passport  for  Tarsem  Singh 
and  a  passport  for  Simranjit  Singh  that  have  different 
birthdates  on  them.  (Singh  claims  that  the  passport  photo‐
copy is a copy of the passport he showed INS officials when 
he was detained in 1997; the original, he says, was lost.) Fi‐
nally,  Singh  has  claimed  three  different  dates  of  entry  into 
the United States separated by as much as three years. 
    Singh is a citizen of India and was born there in the late 
1970s or early 1980s. At some point between 1994 and 1997, 
Singh entered the United States illegally. According to Singh, 
he  was  smuggled  into  the  country  on  a  commercial  flight 
while  dressed  as  a  young  girl  and  with  the  smuggler’s 
daughter’s passport. After he reached the United States and 
his family paid the smuggler, Singh says, he was released to 
his father and lived with him near Chicago. 
     We can say with confidence that in July 1997, while trav‐
eling  to  Virginia  by  bus  to  take  a  job  there,  Singh  was  de‐
tained by INS agents. The I‐213 charging document the INS 
filled  out  during  that  detention  lists  his  date  of  birth  as 
May 21,  1978,  making  him  nineteen  years  old  when  he  was 
detained. It also shows a date of entry just one week prior to 
the detention and says that Singh was admitted without in‐
spection. (Singh claims these entries were incorrect.) Finally, 
the I‐213 also indicates that Singh was represented by coun‐
sel during his questioning, which Singh denies. Singh asserts 
4                                                      No. 13‐2552 

that he spoke very little or no English at the time and did not 
understand the agents’ questions or statements to him. 
    The INS provided Singh with a Notice To Appear and re‐
leased  him  to  his  employer,  a  Mr.  Kapania,  whose  address 
was listed on the I‐213 as Singh’s United States address. Ka‐
pania completed an I‐134 affidavit of support but did not ex‐
ecute an agreement to care for Singh’s well‐being and ensure 
his  presence  at  all  future  immigration  proceedings.  See  8 
C.F.R. § 236.3(b)(4). 
    Roughly  a  month  after  Singh’s  detention  and  release, 
Singh’s  father  collected  him  from  Kapania’s  house  after  he 
quarreled  with  Kapania  over  Singh’s  wages  and  treatment. 
According  to  Singh,  his  father  was  very  upset  when  Singh 
told him that he had been stopped by police. (Singh says he 
did not understand, let alone tell his father, that he had been 
detained by the INS and was required to appear at an immi‐
gration  hearing.)  Singh  claims  that  his  father  decided  that 
the stop made it necessary to create a new identity for him. 
Singh  contends  that  although  he  had  previously  been  (and 
truly is) fifteen‐year‐old Tarsem Singh born on June 13, 1982, 
from  then  on  he  became  nineteen‐year‐old  Simranjit  Singh 
born on February 4, 1978. Singh asserts that his mother, who 
was still living in India, procured a new Indian birth certifi‐
cate  and  passport  for  him  with  the  new  false  identity  and 
that  his  father  told  him  to  use  only  the  new  identity  from 
that  time.  According  to  Singh,  he  has  lived  as  Simranjit 
Singh ever since. 
   After  Singh’s  detention  in  Virginia  in  1997,  the  INS 
mailed notice of the date and time of his immigration hear‐
ing  to  Kapania’s  address  in  Virginia.  There  is  no  evidence 
that  Kapania  passed  along  the  information  to  Singh  or  his 
No. 13‐2552                                                           5 

father,  or  that  Singh  ever  received  notice  of  his  hearing. 
Singh  did  not  appear  at  the  hearing,  and  on  November  20, 
1997, he was ordered deported in absentia. 
    INS  officials  do  not  appear  to  have  connected  Singh’s 
new identity to the 1997 deportation order until 2010, when 
Singh himself filed a motion to reopen his 1997 immigration 
proceeding  on  the  ground  that  he  did  not  receive  notice  of 
that  proceeding.  The  immigration  court  granted  his  motion 
to reopen and conducted two new hearings in 2011. In those 
hearings,  Singh  moved  to  terminate  the  proceedings,  argu‐
ing  that  contrary  to  the  I‐213,  he  was  only  fifteen  when  he 
was detained in 1997 so that his detention violated INS regu‐
lations  and  his  due  process  rights.  See  8  C.F.R.  § 236.3.  He 
also  argued  that  he  had  been  inspected  and  admitted  into 
the United States, so that he might be eligible for adjustment 
of his immigration status. See 8 U.S.C. §1255(a). 
    The  immigration  judge  ruled  that  Singh  was  removable. 
The judge found that because Singh seemed to have told the 
INS  agents  that  he  was  nineteen  when  they  detained  him, 
they had no reason to think he  was actually fifteen  instead. 
Further, Singh was personally served with his Notice To Ap‐
pear. Under INS regulations, that is deemed effective service 
for  aliens  over  fourteen  years  old.  8  C.F.R.  §  103.8(c)(2)(ii). 
The  judge  therefore  concluded  that  the  proceedings  against 
Singh had been properly initiated and that there was no due 
process  problem.  The  judge  also  rejected  Singh’s  claim  that 
he  had  been  inspected  and  admitted.  His  history  of  fraud 
and deception since entering the United States made his sto‐
ry difficult to credit, and the story was not clearly and con‐
vincingly  corroborated.  The  judge  therefore  concluded  that 
6                                                       No. 13‐2552 

Singh was removable but granted his request for a voluntary 
departure. 
    The Board  of  Immigration Appeals  agreed  on all  points. 
The Board held that even if Singh was actually fifteen rather 
than  nineteen  when  he  was  detained,  he  was  still  properly 
served  with  the  Notice  To  Appear.  INS  regulations  do  not 
require service in the respondent’s native language, and per‐
sonal service is effective service for all minors over age four‐
teen.  8  C.F.R.  § 103.8(c)(2)(ii).  Further,  according  to  the 
Board, Singh’s post‐detention change of identity showed that 
he  had  actual  notice  of  the  immigration  proceedings,  so  no 
due  process  violation  occurred.  The  Board  also  held  that 
even  if  the  INS’s  special  provisions  for  the  release  of  juve‐
niles  had  been  violated,  see  8  C.F.R.  §  236.3,  reopening 
Singh’s  proceedings  in 2010  cured any  possible  due process 
problem.  Finally,  the  Board  agreed  with  the  immigration 
judge  that  Singh  had  not  established  inspection  and  admis‐
sion. His testimony was not clear and convincing in light of 
his  fraudulent  and  deceptive  behavior  since  arriving  in  the 
United States, as well as the lack of corroboration of his ac‐
count.  This  petition  for  review  followed.  We  have  jurisdic‐
tion under 8 U.S.C. § 1252. 
II.  Analysis 
   The  Board  issued  a  free‐standing  opinion,  rather  than 
merely adopting and supplementing the immigration judge’s 
decision, so we review the Board’s decision. Moab v. Gonzales, 
500  F.3d  656,  659  (7th  Cir.  2007).  The  Board’s  legal  conclu‐
sions are reviewed de novo, but we review the Board’s factual 
findings  only  for  substantial  evidence.  Chen  v.  Holder, 
604 F.3d 324, 330 (7th Cir. 2010). “[W]e will not overturn the 
agency’s findings simply because we might have decided the 
No. 13‐2552                                                          7 

case differently;” rather, we may reverse only if the evidence 
compels a contrary result. Id.  
   A.  Due Process—Notice of the 1997 Proceeding 
    Singh  argues  first  that  the  INS’s  behavior  when  it  de‐
tained him in 1997 was not reasonably calculated to provide 
him with actual notice of his proceedings and a meaningful 
opportunity  to  be  heard,  as  required  to  satisfy  due  process. 
See Nazarova v. INS, 171 F.3d 478, 482 (7th Cir. 1999). Specifi‐
cally,  Singh  argues  that  providing  him  with  his  Notice  To 
Appear in a language he did not understand and then releas‐
ing  him  to  his  employer  without  taking  the  special  precau‐
tions required in juvenile releases by 8 C.F.R. § 236.3 did not 
provide him with constitutionally  adequate notice  and  thus 
violated his right to due process. Reopening his case did not 
cure the due process violation, Singh claims, because the INS 
continues  to  treat  the  1997  detention  as  valid,  making  him 
ineligible  for  discretionary  cancellation  of  removal.  See 
8 U.S.C. § 1229b(b) & (d). 
     Singh concedes that the INS personally served him with a 
copy  of  his  Notice  To Appear  before  releasing  him  in  1997, 
which  complied  with  the  INS’s  notice  regulations.  See 
8 C.F.R.  § 103.8.  He  argues,  however,  that  the  personal  ser‐
vice was ineffective in his case because he did not speak suf‐
ficient English to understand what the INS officers told him 
and  could  not  read  the  notice.  In  the  immigration  context, 
personal service in English to a non‐English‐speaker typical‐
ly  satisfies  due  process  because  it  puts  the  alien  on  notice 
that further inquiry is needed, leaving the alien to seek help 
from  someone  who  can  overcome  the  language  barrier.  See 
Nazarova  v.  I.N.S.,  171  F.3d  478,  483  (7th  Cir.  1999);  Ojeda‐
Calderon v. Holder, 726 F.3d 669, 675 (5th Cir. 2013) (collecting 
8                                                                   No. 13‐2552 

cases). It may be  more  difficult  to put  a  juvenile on  inquiry 
notice  than  an  adult  because  juveniles  may  not  recognize  a 
need  for  further  inquiry  in  circumstances  where  an  adult 
would. We know, however, that Singh was in fact placed on 
inquiry  notice  of  his  proceeding  by  the  1997  detention  be‐
cause he found the incident important enough to tell his fa‐
ther soon after.2 So  whether Singh was a juvenile or  not, he 
was placed on inquiry notice by the 1997 detention. 
    Singh  also  argues  that  personal  service  of  the  Notice  To 
Appear was insufficient to satisfy due process requirements 
in his case because he was a juvenile when the INS detained 
him,  and  the  INS  failed  to  follow  its  regulations  outlining 
special protections when a juvenile is released from INS cus‐
tody. See 8 C.F.R. § 236.3. He claims that the release protec‐
tions in § 236.3 work in concert with the notice provisions in 
8 C.F.R. § 103.8 to provide constitutionally adequate notice to 
juveniles and that failing to comply with § 236.3 thus violat‐
ed  his  right  to  due  process.  See  Flores‐Chavez  v.  Ashcroft, 
362 F.3d 1150, 1159–61 (9th Cir. 2004) (in light of due process 
concerns,  construing  regulations  now  codified  as  §  236.3  to 
require notice to responsible adult for teenage aliens).3 

                                                 
2  Singh  argues  that  telling  his  father  does  not  show  that  he  had  actual 

notice because he did not understand that he had been detained by the 
INS.  Actual  notice  is  not  required;  inquiry  notice  suffices  to  satisfy  due 
process. Nazarova, 171 F.3d at 483. 
3  Our  conclusion  that  Singh  was  placed  on  inquiry  notice  by  the  1997 

proceeding  does  not  resolve  this  argument.  Singh  argues  that  due  pro‐
cess requires not only service to the juvenile, but also releasing the juve‐
nile into the custody of a parent, guardian, adult relative, or other adult 
who  will  care  for  the  juvenile  and  ensure  his  or  her  presence  at  future 
immigration  proceedings.  See  8  C.F.R.  §  236.3.  This  would  imply  that 
placing  the  juvenile  on  inquiry  notice,  without  also  ensuring  that  he  is 
No. 13‐2552                                                              9 

   The factual foundation for this argument of course is that 
Singh was only fifteen when he was detained in 1997, as he 
now  claims.  This  is  not  a  self‐evident  proposition.  In  1997, 
the INS noted on Singh’s I‐213 that he was born on May 21, 
1978,  making  him  nineteen  when  he  was  detained.  (The 
Board later found that Singh at least told the INS that he was 
nineteen.) If the I‐213 is correct (which Singh disputes), then 
the special protections for juveniles in 8 C.F.R. § 236.3 would 
not have applied to Singh’s 1997 detention because they ap‐
ply  only  to  persons  under  the  age  of  eighteen.  See  8  C.F.R. 
§ 236.3(a).  So,  Singh’s  due  process  argument  regarding 
§ 236.3 hinges on establishing that he was in fact only fifteen 
when he was detained in 1997. 
   In other words, we could reach the merits of his due pro‐
cess  challenge  and  reverse  the  Board’s  decision  on  this 
ground  only  if  we  found  that  the  evidence  compelled  the 
conclusion that Singh’s true birthdate is June 13, 1982, as he 
contends now. See Zhu v. Gonzales, 465 F.3d 316, 318 (7th Cir. 
2006)  (“We  will  not  grant  the  petition  for  review  unless  the 
petitioner demonstrates that the evidence not only supports 
reversal  of  the  BIA’s  decision,  but  compels  it.”)  (emphasis  in 
original, internal quotations omitted). 
    We cannot make that finding. Singh has fallen far short of 
establishing  that  the  evidence  compels  a  conclusion  that  he 
was  born  on  June  13,  1982.  The  I‐213  lists  his  birthdate  as 
May  21,  1978.  Singh  possesses  a  birth  certificate  translation 

                                                 
shepherded  through  the  immigration  process  by  a  responsible  adult, 
does not satisfy due process. See Flores‐Chavez, 362 F.3d at 1159–61. We 
do not decide that legal question, however, because the factual founda‐
tion is missing here. 
10                                                                     No. 13‐2552 

for  Tarsem  Singh  showing  a  birthdate  of  June  13,  1982,  but 
he also possesses a passport and birth certificate for Tarsem 
Singh with a birthdate of May 21, 1982.4 And that’s only for 
Tarsem  Singh.  He  also  possesses  extensive  documentation 
showing  that  his  name  is  Simranjit  Singh  and  he  was  born 
on February 4, 1978.5 Given the array of conflicting, suppos‐
edly official documents that Singh has in his possession, the 
record  simply  does  not  compel  the  conclusion  that  he  was 
born  on  June  13,  1982.  Singh’s  due  process  arguments  re‐
garding his 1997 detention therefore fail. 
      B.  Admission and Inspection 
   Singh  also  argues  that  we  should  reverse  the  Board  and 
hold  that  he  established  inspection  and  admission  into  the 
United  States.  In  general,  “[a]n  alien  present  in  the  United 
States  without  being  admitted”  is  inadmissible.  8  U.S.C. 

                                                 
4 Singh claims that the date on the I‐213 is a transcription error. He sub‐

mits an alleged photocopy of the passport he says he provided to the INS 
in 1997. The photocopy has a birthdate of May 21, 1982, contradicting the 
birthdate he asserts now. (Singh has not submitted a passport for Tarsem 
Singh  that  lists  a  birthdate  of  June  13,  1982,  which  he  claims  is  his  true 
birthdate.)  Regardless  of  this  discrepancy,  the  conflicting,  supposedly 
authentic documents he has submitted to immigration authorities make 
it  impossible  to  rely  on  this  passport  photocopy  as  conclusive  evidence 
of his true birthdate or even the birthdate that he gave the INS in 1997. 
5 The Immigration Services Field Office Director who reviewed the I‐130 

petition  that  Singh’s  wife  made  on  his  behalf  in  2011  appears  to  be  the 
only  immigration  official  to  have  conducted  a  detailed  examination  of 
Singh’s documentation. She concluded that the most credible documents 
showed  Singh’s  date  of  birth  to  be  February  4,  1978,  which  would  of 
course make him nineteen when he was detained in 1997. We do not rely 
on  that  finding,  but  it  gives  us  added  confidence  in  concluding  that 
Singh cannot establish that he was fifteen when he was detained in 1997. 
No. 13‐2552                                                            11 

§ 1182(a)(6)(A)(i). However, an alien who was inspected and 
admitted into the United States  is eligible for adjustment of 
status. 8 U.S.C. § 1255(a). The alien has the burden of estab‐
lishing  inspection  and  admission  by  clear  and  convincing 
evidence. See 8 U.S.C. §§ 1229a(c)(2)(B), 1361. So, if Singh can 
establish  by  clear  and  convincing  evidence  that  he  was  in‐
spected  and  admitted  into  the  United  States,  he  would  be 
eligible  for  adjustment  of  status.  Otherwise,  he  is  ineligible 
for that relief. The Board held that Singh failed to meet this 
burden. 
    The Board did not err on this point. Singh asserts that he 
entered  the  United  States  via  commercial  airliner  at  JFK  In‐
ternational  Airport  in  New  York.  He  admits,  however,  that 
he does not specifically remember passing through customs 
or  being  inspected  by  immigration  officials.  He  has  also 
claimed  three  different  dates  of  entry  in  different  immigra‐
tion  documents  and  proceedings,  undercutting  the  credibil‐
ity of his story. Singh’s corroborating witnesses similarly at‐
test to the fact that Singh told them he had arrived on an air‐
plane, but they do not recall him saying anything about cus‐
toms. These accounts do not establish inspection and admis‐
sion. Even if Singh arrived in the United States via commer‐
cial  airliner,  we  hesitate  to  assume  that  smugglers  exit  air‐
ports  only  by  passing  through  immigration  and  customs 
controls. 
   Singh’s I‐213 and the I‐130 petition filed on his behalf in 
2001 reinforce our concerns.6 The I‐213 stated that there were 

                                                 
6 The 2001 I‐130 petition was filed by Singh’s wife at the time. Singh has 

since divorced and remarried; his current wife filed an I‐130 petition on 
his behalf in 2011, as discussed above in note 5. 
12                                                        No. 13‐2552 

no  visa  or  entry  stamps  on  the  passport  Singh  provided  to 
the  INS.  The  alleged  photocopy  of  that  passport  that  Singh 
has provided in these proceedings similarly lacks any signs 
of  inspection  or  admission.  The  I‐213  also  stated  that  Singh 
had been admitted without inspection, as did the I‐130 peti‐
tion  for  an  alien  relative  that  Singh’s  then‐wife  filed  on  his 
behalf in 2001. These documents strongly suggest that Singh 
did not pass through immigration and customs when he ar‐
rived in the United States. The Board therefore did not err by 
finding that Singh did not establish by clear and convincing 
evidence that he was inspected and admitted into the United 
States. 
      We therefore DENY Singh’s petition for review.